Case 1:18-cv-00950-LO-JFA Document 77 Filed 01/18/19 Page 1 of 3 PageID# 1686




                   UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
 SONY ENTERTAINMENT, et al.,

                      Plaintiffs,
                                                Case No. 1:18-cv-00950-LO-JFA
               v.

 COX COMMUNICATIONS, INC., et al.,

                      Defendants.


                                    NOTICE OF HEARING

       PLEASE TAKE NOTICE that on Friday, January 25, 2019, at 10:00 a.m., or as soon

thereafter as counsel may be heard, Defendants will present oral argument in support of

Defendants’ Motion to Compel. (Dkt. 72).



Dated: January 18, 2019                           Respectfully submitted,

                                                  /s/ Thomas M. Buchanan /
                                                  Thomas M. Buchanan (VSB No. 21530)
                                                  WINSTON & STRAWN LLP
                                                  1700 K Street, NW
                                                  Washington, DC 20006-3817
                                                  Tel: (202) 282-5787
                                                  Fax: (202) 282-5100
                                                  Email: tbuchana@winston.com

                                                  Attorney for Defendants Cox
                                                  Communications, Inc. and CoxCom, LLC




                                            1
Case 1:18-cv-00950-LO-JFA Document 77 Filed 01/18/19 Page 2 of 3 PageID# 1687



Of Counsel for Defendants

Michael S. Elkin (pro hac vice)
Thomas Patrick Lane (pro hac vice)
WINSTON & STRAWN LLP
200 Park Avenue
New York, NY 10166-4193
Tel: (212) 294-6700
Fax: (212) 294-4700
Email: melkin@winston.com
Email: tlane@winston.com

Jennifer A. Golinveaux (pro hac vice)
WINSTON & STRAWN LLP
101 California Street, 35th Floor
San Francisco, CA 94111-5840
Tel: (415) 591-1000
Fax: (415) 591-1400
Email: jgolinveaux@winston.com

Diana Hughes Leiden (pro hac vice)
WINSTON & STRAWN LLP
333 S. Grand Avenue, Suite 3800
Los Angeles, CA 90071
Tel: (213) 615-1700
Fax: (213) 615-1750
Email: dhleiden@winston.com




                                        2
Case 1:18-cv-00950-LO-JFA Document 77 Filed 01/18/19 Page 3 of 3 PageID# 1688



                                CERTIFICATE OF SERVICE

       I certify that on January 18, 2019, a copy of the foregoing NOTICE OF HEARING was

filed electronically with the Clerk of Court using the ECF system which will send notifications to

ECF participants.



                                                    /s/ Thomas M. Buchanan
                                                    Thomas M. Buchanan (VSB No. 21530)
                                                    Winston & Strawn LLP
                                                    1700 K Street, N.W.
                                                    Washington, D.C. 20006-3817
                                                    Tel: (202) 282-5787
                                                    Fax: (202) 282-5100
                                                    Email: tbuchana@winston.com

                                                    Attorney for Cox Communications, Inc. and
                                                    CoxCom, LLC




                                                3
